2021 WI 46

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2020AP1007-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Joseph Michael Capistrant, Attorney at
                       Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Joseph M. Capistrant,
                                 Respondent.

                         DISCIPLINARY PROCEEDINGS AGAINST CAPISTRANT

OPINION FILED:         May 25, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                       2021 WI 46
                                                               NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.   2020AP1007-D


STATE OF WISCONSIN                           :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Joseph Michael Capistrant,
Attorney at Law:

Office of Lawyer Regulation,
                                                                       FILED
             Complainant,                                       MAY 25, 2021

      v.                                                            Sheila T. Reiff
                                                                Clerk of Supreme Court

Joseph M. Capistrant,

             Respondent.




      ATTORNEY      disciplinary    proceeding.         Attorney's         license

suspended.



      ¶1   PER CURIAM.      This is a reciprocal discipline matter.

On June 12, 2020, the Office of Lawyer Regulation (OLR) filed a

complaint and motion pursuant to Supreme Court Rule (SCR) 22.22,

asking this court to suspend Attorney Joseph M. Capistrant's

license to practice law in Wisconsin for a period of 60 days, as

discipline reciprocal to that imposed by the Supreme Court of

Minnesota,    yet    consistent    with   Supreme      Court      of    Wisconsin
precedent and to order Attorney Capistrant to pay restitution of
                                                         No.   2020AP1007-D



$547 to his client.     Upon careful review, we agree that it is

appropriate to suspend Attorney Capistrant's law license for a

period of 60 days.    Since this matter did not require submission

to a referee, we impose no costs.

     ¶2   Attorney Capistrant was admitted to practice law in

Wisconsin in 2007.    He was admitted to practice law in Minnesota

in 1987. The most recent address Attorney Capistrant has furnished

to the State Bar of Wisconsin is in Osseo, Minnesota.            Attorney

Capistrant's   Wisconsin   law   license   has   been   administratively

suspended since June 12, 2012 for failure to comply with Wisconsin

continuing legal education requirements and since October 31, 2012

for failure to pay state bar dues and file a trust account

certification.

     ¶3   In 2015, this court suspended Attorney Capistrant's law

license for 90 days.       In re Disciplinary Proceedings Against

Capistrant, 2015 WI 88, 364 Wis. 2d 530, 868 N.W.2d 595.           He has

not been reinstated from that disciplinary suspension.

     ¶4   On March 14, 2017, the Minnesota Office of Lawyers
Professional Responsibility (OLPR) petitioned the Supreme Court of

Minnesota to discipline Attorney Capistrant.       In 2014, D.Y. hired

Attorney Capistrant to probate his son's estate and make changes

to some family documents.    D.Y. paid Attorney Capistrant $547 for

expected expenses.    Attorney Capistrant did not deposit the money

into his trust account, did not use the funds toward their intended

purpose, and did not file the probate action.      Attorney Capistrant

also did not respond to D.Y. or his daughter's communications about


                                   2
                                                             No.   2020AP1007-D



the matter, did not refund the $547, and did not respond to the

OLPR's attempt to investigate his client's grievance.

     ¶5     On January 10, 2018, the Supreme Court of Minnesota

disbarred Attorney Capistrant.          Attorney Capistrant did not inform

the OLR of the 2018 Minnesota disbarment within 20 days.              The OLR's

complaint    averred     that    the    OLR's   director    determined       that

Wisconsin precedent justifies a 60-day suspension of Attorney

Capistrant's Wisconsin Law license.

     ¶6     On   November   10,   2020,     this   court   directed   Attorney

Capistrant to inform the court in writing within 20 days of any

claim by him that the imposition of reciprocal discipline, as

requested in the OLR's complaint, would be unwarranted.               Attorney

Capistrant did not file a response.

     ¶7     On February 24, 2021, this court directed the parties to

inform the court in more detail why a 60-day suspension, rather

than revocation, which would be comparable to the sanction imposed

in Minnesota, would be an appropriate level of discipline.                   The

OLR filed a response on March 17, 2021.
     ¶8     The OLR's response states that Minnesota's disciplinary

system uses a different method of "counts" and rule violations

than does Wisconsin.        The OLR explains that in Minnesota, the

misconduct related to Attorney Capistrant's handling of the D.Y.

matter is one count, and his non-cooperation is another count.

The OLR says within these counts, the Minnesota action combined

multiple    violations    into    one   unofficial    sub-count.       The   OLR

explains that it determined that the equivalent Wisconsin counts
would be as follows:
                                        3
                                                             No.    2020AP1007-D



           By misappropriating D.Y.'s $547, Attorney Capistrant

            violated SCR 20:8.4(c).1

           By failing to deposit D.Y.'s advanced fee payment of

            $547   into     his   trust     account,    Attorney    Capistrant

            violated SCR 20:1.15(b)(1).2

           By failing to file the D.Y. probate matter and pay

            related       expenses,       Attorney     Capistrant     violated

            SCR 20:1.3.3

           By failing to keep D.Y. reasonably informed of the

            probate matter's status and failing to respond to his

            client's reasonable requests for information, Attorney

            Capistrant        violated        SCR       20:1.4(a)(3)4       and

            SCR 20:1.4(a)(4).5


    1  SCR 20:8.4(c) provides: "It is professional misconduct for
a lawyer to engage in conduct involving dishonesty, fraud, deceit
or misrepresentation."
    2   SCR 20:1.15(b)(1) provides:

         A lawyer shall hold in trust, separate from the
    lawyer's own property, that property of clients and 3rd
    parties that is in the lawyer's possession in connection
    with a representation.    All funds of clients and 3rd
    parties paid to a lawyer or law firm in connection with
    a representation shall be deposited in one or more
    identifiable trust accounts.
    3  SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."
    4  SCR 20:1.4(a)(3) provides: "A lawyer shall keep the client
reasonably informed about the status of the matter."
    5  SCR 20:1.4(a)(4) provides: "A lawyer shall promptly comply
with reasonable requests by the client for information."

                                      4
                                                               No.   2020AP1007-D



              By failing to respond to D.Y.'s grievance and the OLPR's

               requests for information, Attorney Capistrant violated

               SCR 22.03(2)6 and SCR 22.03(6),7 enforceable via SCR

               20:8.4(c).

      ¶9       The OLR states that the Minnesota discipline was at heart

a   one-client       matter   and   the   amount   of   converted    funds   was

relatively low at $547.          The OLR cites a number of cases in which

this court has previously suspended attorneys for 60 days for

similar misconduct.

      ¶10      Under our rules and precedent, this court shall impose

the identical discipline imposed by another jurisdiction unless

one or more of the enumerated exceptions in SCR 22.22(3) is shown.

One   of       the   exceptions     is    that   the    misconduct    justifies

substantially        different      discipline     in   this    state.       See

      6   SCR 22.03(2) provides:

           Upon commencing an investigation, the director
      shall notify the respondent of the matter being
      investigated unless in the opinion of the director the
      investigation of the matter requires otherwise.      The
      respondent shall fully and fairly disclose all facts and
      circumstances pertaining to the alleged misconduct
      within 20 days after being served by ordinary mail a
      request for a written response. The director may allow
      additional time to respond. Following receipt of the
      response, the director may conduct further investigation
      and may compel the respondent to answer questions,
      furnish documents, and present any information deemed
      relevant to the investigation.
      7SCR 22.03(6) provides: "In the course of the investigation,
the respondent's willful failure to provide relevant information,
to answer questions fully, or to furnish documents and the
respondent's misrepresentation in a disclosure are misconduct,
regardless of the merits of the matters asserted in the grievance."

                                          5
                                                                No.     2020AP1007-D



SCR 22.22(3)(c).          Upon    careful      review    of   this    matter      and

particularly after reviewing the OLR's response to this court's

February 24, 2021 order, we agree that if this case had been

prosecuted by the OLR, a 60-day suspension of Attorney Capistrant's

license would have been the likely outcome.

     ¶11    Although no two disciplinary proceedings are identical,

we find the misconduct at issue here somewhat analogous to the

misconduct at issue in In re Disciplinary Proceedings Against

Bartz, 2015 WI 61, 362 Wis. 2d 752, 864 N.W.2d 881.                   The attorney

in that case was suspended for 60 days for converting $3,271 in

settlement proceeds that he was supposed to hold in trust and in

failing to inform his client of an administrative suspension.                      In

addition,    we    find    this    case       somewhat   analogous     to    In    re

Disciplinary      Proceedings     Against       Sarbacker,    2017    WI    86,   377

Wis. 2d 484, 901 N.W.2d 373.         Attorney Sarbacker was suspended for

60 days for dispersing a client's fund to himself, having no

written fee agreement, failing to timely respond to the grievance

filed against him, and pleading guilty to an unrelated misdemeanor.
Based on these somewhat similar cases, we agree with the OLR that

the misconduct at issue here justifies substantially different

discipline than that imposed by the Supreme Court of Minnesota.

     ¶12    We agree with the OLR that Attorney Capistrant should be

required to make restitution to D.Y. in the amount of $547.                    Since

this matter was resolved without the appointment of a referee, we

impose no costs.




                                          6
                                                            No.   2020AP1007-D



     ¶13   IT IS ORDERED that the license of Joseph M. Capistrant

to practice law in Wisconsin is suspended for a period of 60 days,

effective the date of this order.

     ¶14   IT IS FURTHER ORDERED, that within 60 days of the date

of this order, Joseph M. Capistrant shall make restitution to D.Y.

in the amount of $547.

     ¶15   IT IS FURTHER ORDERED that, to the extent he has not

already done so, Joseph M. Capistrant shall comply with the

provisions of SCR 22.26 concerning the duties of a person whose

license to practice law in Wisconsin has been suspended.

     ¶16   IT    IS    FURTHER   ORDERED    that    compliance     with   all

conditions of this order are required for reinstatement.                   See

SCR 22.28(2).

     ¶17   IT IS FURTHER ORDERED that the administrative suspension

of Joseph M. Capistrant's license to practice law due to his

failure to comply with continuing legal education requirements and

failure to pay state bar dues and comply with trust account

certification     requirements   shall     remain   in   effect   until   each
reason   for    the   administrative   suspension    has   been   rectified,

pursuant to SCR 22.28(1).




                                       7
    No.   2020AP1007-D




1